Citation Nr: 1131872	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-04 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD). 

2.  Entitlement to service connection for bilateral sensorineural hearing loss. 

3.  Entitlement to service connection for neuropathy in the upper extremities, to include as secondary to service-connected diabetes mellitus.   

4.  Entitlement to service connection for neuropathy in the lower extremities, to include as secondary to service-connected diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In pertinent part of the March 2009 rating decision, the RO denied the claims for entitlement to service connection for CAD and neuropathy in the upper and lower extremities.  In pertinent part of the April 2009 rating decision, the RO denied the claim for entitlement to service connection for bilateral sensorineural hearing loss. 

The Board notes that it is unclear from the record whether the Veteran wanted to perfect an appeal to the denial of his CAD claim.  A February 2010 statement attached to his substantive appeal (VA-9 Form) shows he wished to perfect the appeal of the denial of his claim; however, on the VA-9 Form, the Veteran indicated that he did not wish to appeal the matter by marking that he only sought to appeal the other issues currently on appeal.  Additionally, the record shows that the RO has created a temporary folder for the CAD claim given the recent amendment to
38 C.F.R. § 3.309(e) to include ischemic heart disease in the list of diseases associated with exposure to certain herbicide agents, see 75 Fed. Reg. 53202 (August 31, 2010), but there is no indication in the Board's computerized appeals tracking system (VACOLS) that any additional determination has been made on that issue.  As such, in order to expedite the matter, the Board will address it below since the Veteran did originally indicate a desire to appeal the matter and no additional determination has yet been rendered.  

The issues of entitlement to service connection for bilateral sensorineural hearing loss and for neuropathy in the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had service in the Republic of Vietnam during the Vietnam era, and he subsequently developed coronary artery disease (a form of ischemic heart disease).


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 53202 (August 31, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


1. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service connection for coronary artery disease, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.



2.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on a claim for service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including organic heart disease, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In some circumstances, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  
VA regulations provide presumptive service connection is warranted for the following: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for coronary artery disease. The record shows that the Veteran has current diagnoses of coronary artery disease, status post coronary artery bypass grafting (CABG) surgery.  See private treatment records starting in 2001 and VA examination report dated May 2008.  

Initially, the Board notes that the Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore the underlying fact of his exposure to Agent Orange must be presumed.  A February 2009 response from a PIES inquiry shows that the Veteran served in Vietnam for one year.  With inservice exposure to Agent Orange, service connection is presumed for conditions identified as related to such exposure and itemized at 38 C.F.R. § 3.309(e).

The Board notes that coronary artery disease is included within the umbrella of ischemic heart disease, see 69 Fed. Reg. 60089 (October 7, 2004), and ischemic heart disease has been recently added to the list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e); 75 Fed. Reg. 53202 (August 31, 2010).

With inservice exposure to Agent Orange, service connection is presumed for conditions identified as related to such exposure and itemized at 38 C.F.R. 
§ 3.309(e).  The Veteran has been diagnosed with coronary artery disease (ischemic heart disease).  This is now a condition itemized at 38 C.F.R. § 3.309(e) and recognized as a disease for which presumptive service connection is available on the basis of herbicide exposure.  See 75 Fed. Reg. 53202 (affective August 30, 2010).  As such, coronary artery disease may be service-connected on a presumptive basis.


ORDER

Entitlement to service connection for coronary artery disease is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and for neuropathy in his upper and lower extremities.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 
Initially, the Board notes that the report of a May 2008 VA examination shows that the Veteran reported that he receives disability benefits from the Social Security Administration (SSA).  Upon review of the record, it is evident that SSA records are not present.  Any records of medical evidence used in support of the SSA disability benefits determination could be relevant to these claims.

VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claims (including SSA records) irrespective of the fact that the alleged records are in federal custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this instance, potential records have been identified to be in federal custody, and they could be relevant to the claims for service connection.

A remand is also needed to afford the Veteran with a new VA neurological examination to determine if he has any neurologic impairment in his upper and lower extremities that are etiologically related to his period of service, to include as secondary to his service-connected diabetes mellitus.  The Board points out that it is unclear from the record whether the Veteran has a current diagnosis for any nerve problems in his upper or lower extremities.  Although the report of a May 2008 genitourinary examination noted that the Veteran complained of tingling and numbness in his fingers, hands, toes and feet and the examiner found that these symptoms were complications of his diabetes mellitus, the report of a June 2008 peripheral neuropathy examination shows that there was no clinical evidence of neuropathy on examination.  An electromyography (EMG) study has not been performed at any point, and the Veteran has subsequently submitted statements that suggest his symptomatology (numbness and tingling) has increased.  

As such, the Board finds that a new VA examination is needed to resolve the conflicting medical evidence on whether the Veteran has any neurologic impairment in his upper and lower extremities that is etiologically related to his period of service, to include as secondary to his service-connected diabetes mellitus. 

It is noted that service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

Also, it does not appear that the Veteran has been informed of what evidence and information is needed to substantiate this alternate theory of entitlement.  Omission of this notice could be prejudicial to the Veteran; therefore, the matter must be remanded to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will specifically inform the Veteran of the information and evidence needed to substantiate a claim of secondary service connection in accordance with 38 C.F.R. § 3.310, and Allen, supra, and allow the Veteran a reasonable time to respond.

2. The RO/AMC should contact the Social Security Administration (SSA) and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.

3. Obtain any outstanding records of pertinent VA or private treatment and associate any records received with the claims file. 

4. The Veteran should be afforded a VA neurological examination, with an examiner who has reviewed his claims file in conjunction with the examination.   The purpose of the examination is twofold: (1) to determine whether the Veteran has any current diagnosed neurologic impairment in his upper or lower extremities; and (2) to determine whether any such diagnosed disorder is secondary to service or to service-connected diabetes mellitus.

All necessary tests and studies, specifically to include an EMG, should be conducted.  All clinical findings should be reported in detail.

In this regard, the VA examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any neurological impairment found on examination is related to the Veteran's period of service or to his service- connected diabetes mellitus.  If so, the examiner must then fully describe the symptoms and severity of any such disorder found on examination.  A full rationale is requested for all opinions expressed by the examiner. 

5. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond. Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


